DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11 and 14-19 in the reply filed on 11/14/22 is acknowledged.
Claims 1-5, 12-13 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 16, in lines 1-2, the limitation “the morphology characteristic” is recited.  It is unclear as to whether the morphology characteristic is referring to the same morphology characteristic set forth in line 4 of claim 15, or referring one of the “morphology characteristics” recited in line 9 of claim 15.  For examination purposes, Examiner assumes it is referring to either one of the above.  
Claim 17 recites the limitation "the peak width", “the maximum drop from the peak to the valley”, “the peak skewness”, “the height ratio..”, and “the gradient variances…” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First, it is noted that the claims are directed to an apparatus (i.e. a “wearable device”).  
With regards to claim 11, the claim recites “segmenting a collected photoplethysmography signal into a plurality of sub-signal segments”, “extracting a characteristic of each sub-signal segment” and “for each sub-signal segment, determining a self-similarity of the sub-signal segment in the photoplethysmography signal based on the characteristic of the sub-signal segment, and determining that the sub-signal segment is noise when the self-similarity is lower than a threshold”.  The above limitations, as drafted and under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components (i.e. readable storage medium, a processor).  That is, other than reciting “a readable storage medium, configured to store machine executable instructions and a processor, configured to read and execute the machine executable instructions to implement a method…”, nothing in the claim element precludes the limitations from practically being performed in the mind.  For example, but for the “processor, configured..to implement a method…”, language of “segmenting a collected PPG signal..”, “extracting a characteristic of each sub-signal segment..and “for each sub-signal segment, determining a self-similarity of the sub-signal segment…based on the characteristic of the sub-signal segment and determining that the sub-signal segment is noise when the self-similarity is lower than a threshold…” in the context of this claim encompasses the user mentally performing the segmentation (i.e. such as viewing the PPG signal and mentally determining where divisions for the segments occur), mentally performing the extraction of the characteristic (i.e. such as viewing the segmented PPG signal and visually evaluating where a characteristic, such as a peak, occurs), mentally performing the determination of the self-similarity of the sub-signal segment based on the characteristic (i.e. i.e. via visually determining how similar one peak is to another peak in the sub-signal segment) and mentally performing the determination that the sub-signal segment is noise when the self-similarity is lower than a threshold (i.e. via performing a mental comparison of the self-similarity to a threshold and mentally coming to the conclusion that the self-similarity is less than a threshold and therefore corresponds to noise). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements: a readable storage medium and a processor. The readable storage medium and the processor are recited at a high-level of generality (i.e. a generic processor performing a generic computer function of segmenting, extracting and performing determinations, etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the functions amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is therefore not patent eligible.
With regards to claims 14-19, the claims are further limiting the above limitations directed to the abstract idea.  The claims are therefore directed to the abstract idea concept and do not render the claims eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton et al. (US Pub No. 2019/0069808) in view of Engelbrecht et al. (US Pub No. 2014/0073878), alone, or, alternatively, further in view of McGonigle et al. (US Pub No. 2009/0326349).
With regards to claim 11, Clifton et al. disclose a device, comprising:
a readable storage medium, configured to store machine executable instructions (paragraphs [0053], [0056], referring to the storage medium); and
a processor (“suitably programmed computer”), configured to read and to execute the machine executable instructions stored in the readable storage medium to implement a method (paragraphs [0053], [0056], referring to the steps being performed using a suitably programmed computer) comprising:
segmenting a collected photoplethysmography signal into a plurality of sub-signal
segments (i.e. “time windows” 21-25) (paragraphs [0055]-[0056], referring to extracting time windows (21-25) by windowing/segmenting a stream of data (20); paragraph [0051], referring to the invention being applicable to PPG measurements; Figures 9, 10);
extracting a characteristic (i.e. peaks, troughs and/or the “extracted modulation”) of each sub-signal segment (paragraph [0057], referring to identifying reference features corresponding to one or more modulation modes of the physiological measurements identified in each of the time windows (21-25), wherein for PPG measurements, the reference features may comprise one or more of peaks and troughs of the PPG measurements and the modulation modes for PPG may comprise one or more of RIAV, RIIV and RIFV; paragraph [0059], referring to modulation of the reference features for each of the one or more modulation modes (i.e. one of RIAV, etc.) is extracted in each of the time windows; Figures 9-10); and
for each sub-signal segment, determining a self-similarity of the sub-signal segment in the photoplethysmography signal based on the characteristic of the sub-signal segment (paragraph [0060], referring to the extracted modulations being processed to obtain a quality parameter for each combination of modulation mode and time window; paragraphs [0029], [0031], [0081]-[0083], referring to the quality parameter being obtained by evaluating a maximum autocorrelation (i.e. “self-similarity”) between copies of the extracted modulation in the time window that are shifted in time relative to each other; Figures 9-10, note that the autocorrelation/”self-similarity” is determined based on the extracted modulations (i.e. “characteristic”) as the autocorrelation/quality parameters are obtained by processing the extracted modulations/characteristic); and 
determining that the sub-signal segment is noise when the self-similarity is lower than a threshold (paragraph [0020], referring to poor quality data being due to low signal to noise ratio, etc., and therefore “poor quality” data is representative of noise; paragraphs [0062]-[0063], note that time windows are determined to be of poor quality when the quality parameter is below a threshold; Figures 9-10).
However, Clifton et al. do not specifically disclose that the device is specifically a “wearable” device.
  Engelbrecht et al. disclose that the signal processing system (300) for a physiological monitoring system that processes a PPG signal from a subject may be embedded in a small, compact objected carried with or attached to the subject, such as a watch (Abstract; paragraphs [0143]-[0145], [0150], Figure 3). As such, the system may be part of a fully portable and continuous subject monitoring solution (Abstract; paragraph [0150]).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the device of Clifton et al. be specifically a “wearable” device, as taught by Engelbrecht et al., in order to provide a fully portable and continuous subject monitoring solution (paragraph [0150]).  
Alternatively, with regards to the limitation that, for each sub-signal segment, “determining a self-similarity of the sub-signal segment in the PPG signal based on the characteristics of the sub-signal segment, and determining that the sub-signal segment is noise when the self-similarity is lower than a threshold”, if the autocorrelation performed by Clifton et al. is not viewed as corresponding to determining a self-similarity specifically “based on the characteristic of the sub-signal segment”, etc., McGonigle et al. discloses a method for selecting consistent parts of a PPG signal (505) prior to determining an underlying parameter, such as the respiration rate of a patient, from PPG signal (505), wherein the consistent parts of PPG signal (505) may be used to accurately determine the underlying parameter, at least because the consistent parts of PPG signal (505) may include relative low noise and/or be time-invariant with respect to the value of the underlying parameter (paragraphs [0077]-[0078], note further that paragraph [0077] states “Additionally, noise sources may produce inconsistent features in PPG signal 505”, and thus it would follow that a part determined to not be a consistent part is noise; Figure 5).  A portion (i.e. “time-window”) of the obtained PPG signal may be selected for analysis, wherein one or more peaks in the selected portion of the signal are identified and the signal peaks are processed based on a consistency metric (paragraph [0083]-[0085], note that a consistency metric based on consistent peaks is associated with determining a self-similarity of the PPG segment based on the similarity/consistency of the peaks (i.e. characteristic) of the segment; Figures 6-7A).  A process for selecting a consistent part of the PPG signal comprises of setting upper and lower thresholds, which together define a threshold region or threshold band, relative to the amplitude of a signal peak of the signal and determining if the amplitude (i.e. extracted characteristic of the portion) of a next signal peak lies within a threshold region (paragraphs [0086]-[0089]; Figure 7A).  If the amplitude of the signal peak is determined not to lie within the threshold region, then it is determined that the portion of the signal is not consistent (paragraphs [0085], [0091], note that if the amplitude does not lie within the threshold region, then this would encompass the amplitude being lower than the lower threshold of the threshold region; Figures 6 and 7).  
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have, for each sub-signal segment of the above combined references, the method further comprise determining a self-similarity of the sub-signal segment in the PPG signal based on the characteristics of the sub-signal segment, and determining that the sub-signal segment is noise when the self-similarity is lower than a threshold, as taught by McGonigle et al., in order to identify consistent parts of the PPG signal and thus accurately determine an underlying parameter, such as a respiration rate of a patient, at least because the consistent parts of PPG signal may include relative low noise and/or be time-invariant with respect to the value of the underlying parameter (paragraphs [0077]-[0078].
With regards to claims 14 and 19, as discussed above, the above combined references meet the limitations of claim 11.  However, they do not specifically disclose that segmenting the PPG signal into the plurality of sub-signal segments comprises extracting peak points of peaks and valley points of valleys comprised in the PPG signal and segmenting the PPG signal into the plurality of sub-signal segments based on the peak points extracted and the valley points extracted; each sub-signal segment comprising the same number of one or more peaks and further they do not specifically disclose that a segmenting point of each sub-signal segment is located at a valley point or at a middle of a peak point and a valley point.  However, Engelbrecht et al. discloses performing a “symmetry test” by selecting two suitable segments having one suitable length (e.g. one full period or more), wherein peaks and valleys are identified and the two segments are selected on either side of a peak or valley, in symmetric locations (paragraph [0284], Figure 44).  For example, the segments may share a single point at the zenith of a peak or the nadir of a valley (i.e. segmenting point is located at a valley point) and the segments may extend in opposite directions (paragraph [0284]; note that the segmentation is thus based on peaks and valley points extracted and further, if each segment is a period length, the same number of peaks would exist in each segment).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have segmenting the PPG signal into the plurality of sub-signal segments of the above combined references comprise extracting peak points of peaks and valley points of valleys comprised in the PPG signal and segmenting the PPG signal into the plurality of sub-signal segments based on the peak points extracted and the valley points extracted; each sub-signal segment comprising the same number of one or more peaks and have the segmenting point of each sub-signal segment be located at a valley point, as taught by Engelbrecht et al., in order to be able to determine symmetrical properties of the signal (i.e. “symmetry test”).  
With regards to claim 15, McGonigle et al. disclose that extracting the characteristic of each sub-signal segment comprises extracting the characteristic of each sub-signal segment comprises: when each sub-signal segment comprises one peak, for each sub-signal segment, determining a morphology characteristic of the peak, based on the peak point of the peak comprised in the sub-signal segment and valley points of two valleys neighboring to the peak, and taking the morphology characteristic determined as the characteristic of the sub- signal segment; and
when each sub-signal segment comprises two or more peaks, for each sub-signal segment, determining morphology characteristics of respective peaks based on peak points of respective peaks comprised in the sub-signal segment and valley points of two valleys neighboring to each peak, calculating a statistical characteristic by utilizing the morphology characteristics of respective peaks, and taking the morphology characteristics of respective peaks and the statistical characteristic as the characteristic of the sub-signal segment (paragraphs [0078], [0084], referring to selecting a consistent part of the PPG signal comprises identifying plural signal peaks (510, 512, etc.) and plural signal troughs/valleys (520, 522, etc.) and referring to computing metric(s) using the identified peak values, wherein exemplary metrics include a median signal peak amplitude value, mean signal peak amplitude value, etc. (i.e. statistical characteristic of peaks); Figure 5, note that the sub-signal segment comprises two or more peaks (510, 512, etc.).
	With regards to claim 16, as discussed above, the above combined references meet the limitations of claim 15. However, the above combined references do not specifically disclose that the morphology characteristic comprises a combination of one or more of a peak width, etc.. Engelbrecht et al. discloses determining peak widths of a PPG signal and comparing the peak width to a threshold value in order to determine that the peak is a physiological peak as opposed to noise or artifact peaks and/or determining a consistent or relatively consistent peak width among the peaks to indicate physiological pulse information even though other aspects of the peaks may lack consistency (paragraphs [0141], [0188], [0191], [0193]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the morphology characteristic of the above combined references comprise a combination of one or more of a peak width, etc., as taught by Engelbrecht et al., in order to successfully determine that the peak is a physiological peak as opposed to noise or artifact peaks (paragraphs [0141], [0188]).
	With regards to claim 17, McGonigle et al. disclose that the method further comprises performing a normalization processing on the peak width, the maximum drop from the peak to the valley, the peak skewness, the height ratio on both sides o fhte peak, and the gradient variances on both sides of the peak, comprised in the characteristic of each sub-signal segment (paragraph [0090], [0104], [0110], referring to filtering the signal to normalize signal peak values, etc.).
	With regards to claim 18, McGonigle et al. disclose that their method further comprises skipping a peak having a peak point not exceeding a preset value, in the PPG signal when segmenting the collected PPG signal (paragraph [0091], wherein if the amplitude of signal peak is determined not to lie within the threshold (i.e. peak point does not exceed the lower threshold which corresponds to a preset value), a new first peak may be identified, thus resulting in the peak determined to not lie within the threshold to be skipped in the segment and thus changing the length of the segment being analyzed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Demirtas et al. (US Pub NO. 2018/0000424) disclose considering autocorrelation peaks in a PPG signal only when the peaks have satisfied a threshold criterion or a criterion indicative of the strength of the peak as compared to its neighboring peaks (paragraphs [0069]-[0073]).
McCann et al. (US PG-Pub No. 2020/0163586) disclose determining whether PPG results are of sufficient quality to provide a reliable estimation of the rate of respiration, wherein to be found reliable, the density at the frequency of the peak density must be above a minimum threshold value, etc. (Abstract; paragraph [0087]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793